Citation Nr: 1724126	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-41 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from September 1977 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  In that decision, the RO denied an increased rating in excess of 10 percent for the Veteran's service-connected hypertension.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of those proceedings is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA examination assessing the nature and severity of the Veteran's service-connected hypertension was conducted in February 2013.  At his January 2016 hearing, the Veteran endorsed symptoms not noted at his 2013 VA examination, including frequent bouts of dizziness and lightheadedness, suggesting his hypertension symptoms may have worsened in the intervening years.  Additionally, the medical evidence of record does not contain recent blood pressure readings, excepting a single reading from December 2015, further clouding the picture as to the current nature of the Veteran's disability.  Therefore, a remand is necessary to obtain a new VA examination exploring the current nature and severity of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all VA treatment records not currently of record from the VA Health System in Dallas, Texas from November 2013.

2.   Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3. Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his hypertension.  The claims file must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

After examination of the Veteran and review of the claims file, the examiner should record his blood pressure readings and note whether his diastolic pressure is predominantly 130 or more; predominantly 120 or greater; predominantly 110 or more; or, whether his systolic pressure is predominantly 200 or more.

The examiner should provide an assessment of any functional impairment cause by the Veteran's hypertension, to include any effect that such may have on his ability to work.

A complete medical rationale for all opinions expressed must be provided.

4. Thereafter, and after any further development deemed necessary, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

